Citation Nr: 1035898	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), which is currently assigned staged 
ratings of 30 percent for the period prior to January 13, 2005, 
50 percent from January 13, 2005 to May 22, 2008, and 70 percent 
since May 23, 2008.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at a 
Board hearing held at the RO in June 2010.  

The Board notes that entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was granted in a December 2008 rating decision, with 
an effective date of May 23, 2008.  In January 2010, the RO 
adjusted the effective date to November 15, 2005, and issued a 
statement of the case addressing the Veteran's disagreement with 
the December 2008 rating action. No further communication has 
been received from the Veteran concerning the proper effective 
date for the award of a TDIU.  In consequence, the Board finds 
that the matter of entitlement to a TDIU is not before the Board, 
including as part of the initial rating claim decided herein.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  Prior to January 13, 2005, the Veteran's PTSD was not 
productive of at least considerable impairment in the ability to 
establish or maintain effective or favorable relationships with 
people, and the Veteran's disability picture did not more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity.  

2.  For the period from January 13, 2005 to May 22, 2008, the 
Veteran's ability to establish and maintain effective or 
favorable relationships with people was not severely impaired and 
the psychoneurotic symptoms were not of such severity and 
persistence that there was severe impairment in the ability to 
obtain or retain employment; the Veteran's PTSD was not 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  Since May 23, 2008, the Veteran is demonstrably unable to 
obtain or retain employment.  


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2005, the criteria for 
entitlement to an initial disability evaluation in excess of 30 
percent for the Veteran's service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1995 
and 2008).

2.  From January 13, 2005 to May 22, 2008, the criteria for 
entitlement to a disability evaluation in excess of 50 percent 
for the Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1995 and 2008).

3.  For the period from May 23, 2008, the criteria for 
entitlement to an initial disability evaluation of 100 percent 
for the Veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1995 and 2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way of a 
pre-adjudication letter from the RO to the Veteran dated in 
February 2004.  In March 2006, the appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service connection 
for PTSD in the currently appealed rating decision issued in 
February 2005.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating issue of 
service connection.  See Dingess/Hartman, supra.  As noted above, 
in February 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  To the extent that 
Dingess requires more extensive notice as to potential downstream 
issues such as disability rating and effective date, because the 
February 2005 rating decision was fully favorable to the Veteran 
on the issue of service connection for PTSD, the Board finds no 
prejudice to the Veteran in proceeding with the present decision 
and any defect with respect to that aspect of the notice 
requirement is rendered moot.  In any event, the record shows the 
Veteran was advised in March 2006 of the information and evidence 
necessary to substantiate the "downstream" elements.  The 
record also shows that VA has complied with the due process 
notice requirements of 38 U.S.C.A. §§ 5103A and 7105.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA medical records.  At his 
hearing the Veteran indicated that he recently began receiving 
monetary benefits from the Social Security Administration.  He 
clarified, however, that the monies were based on his age, and 
not disability.

The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are thorough and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied.  
For all the foregoing reasons, the Board will proceed to the 
merits of the Veteran's appeal.  

Criteria & Factual Background

A February 2005 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating effective April 
1, 1991, and a 50 percent disability rating effective January 13, 
2005 under Diagnostic Code 9411.  A June 2008 rating decision 
subsequently assigned a 70 percent disability rating effective 
May 23, 2008 under Diagnostic Code 9411.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007).  This appeal is from the initial rating assigned 
with the grant of service connection, and "staged" ratings are 
for consideration and have been assigned by the RO.  

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria. 
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.


The previous version of the rating criteria provided as follows:

Under the General Rating Formula for Psychoneurotic disorders, a 
100 percent rating is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to obtain 
or retain employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-
99 (1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating is assigned when there is 
considerable impairment in the ability to establish or maintain 
effective or favorable relationships with people, and when, by 
reason of psychoneurotic symptoms, the reliability, efficiency, 
and flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, and 
when the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  38 C.F.R. § 4.132 
(1995).

The Board notes that the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 1996.  
The amended version of the rating criteria provides as follows:

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job); a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 to 80 is 
indicative that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).

VA hospital records for January 1991 to March 1991 show the 
Veteran was hospitalized with complaints including sleeping 
disorders first as nightmares and nightsweats, survival guilt, 
and anxiety.  He had spontaneous, coherent, and relevant speech.  
There were no gross thought disorders or overt symptoms of 
psychosis elicited in his thought content.  He had fair insight 
and judgment.  He had an average fund of knowledge.  No suicidal 
or homicidal ideations were elicited in his thought content.  He 
had a pleasant mood and an appropriate affect.  The Veteran was 
oriented times three.  The Veteran was diagnosed with PTSD.  He 
reported that he was divorced from his first wife on account of 
domestic violence.  

The Veteran underwent a VA psychiatric examination in July 1991.  
He complained of sleep problems, startle reactions, periods of 
disorienting flashbacks, intrusive thoughts, impaired 
concentration, and a dislike of crowds.  He indicated that he was 
unable to deal with stress and become agitated and aggressive 
when provoked.  He explained that he was unable to make or hold 
onto social relationships.  He reported that he was employed, but 
only because he worked for family members.  Mental status 
examination showed that he was alert and oriented with a tense 
and apprehensive affect.  His mood was depressed.  He exhibited 
paranoid persecutory ideation.  His memory was intact.  The 
examiner noted that the Veteran's judgment would be compromised 
under stress.

VA treatment records dated for 1997 through 2001 document 
complained of depression and poor concentration.  His mental 
status examinations typically showed no identified abnormalities.  
A June 1997 psychological assessment noted that he was referred 
after choking his wife during an argument; he explained that he 
had acted on impulse.  He denied psychosis and indicated that he 
was intoxicated during the altercation.  In November 2001 reflect 
that the Veteran was assigned a GAF score of 65.  

The Veteran underwent a VA examination on January 13, 2005.  He 
reported nightmares and flashbacks, hypervigilance, and easy 
startle reflex, poor sleep, sporadic depression, and 
claustrophobia.  He stated that he used to work as an auto 
mechanic, and that he had not worked for the past 5 to 6 years.  
He reported difficulty functioning because he had periods in 
which he would not go to work.  He stated that his two marriages 
ended because of domestic violence.  He reported difficulty 
maintaining relationships.  He stated that he was able to relate 
to a few friends who were Vietnam veterans.  

Upon mental status examination, the Veteran was cooperative and 
dressed casually.  His mood was neutral and affect was 
appropriate.  Speech was normal.  There were no appreciable 
problems.  Thought process and thought content was normal.  There 
was no suicidal or homicidal ideation.  The Veteran was oriented 
to person, place and time.  Insight, judgment, and impulse 
control were fair.  The examiner noted that the Veteran was able 
to take care of his activities of daily living.  The examiner 
diagnosed PTSD and assigned a GAF score of 45.  The Veteran had 
problems working and was somewhat isolative.  The examiner noted 
that the Veteran's psychiatric problems did not prevent him from 
getting employment.  

VA outpatient treatment records dated in September 2006 reflect 
that the Veteran reported panic attacks and depression.  He 
stated that he continued to have problems with sleep.  His mood 
was dysphoric, affect was broad, and no specific delusions were 
elicited.  He denied hallucinations of any form, as well as 
suicidal or homicidal thoughts, intents, and plans.  The Veteran 
was assigned a GAF score of 50.  In July 2007, the Veteran's mood 
was depressed and affect was anxious and tearful.  The Veteran 
was assigned a GAF score of 40.  

The Veteran underwent another VA examination on May 23, 2008.  He 
reported feeling depressed on a regular basis.  He stated that he 
had trouble sleeping, waking up frequently with nightmares.  He 
reported hypervigilance.  He stated that he only socialized with 
other veterans.  He reported experiencing frequent flashbacks.  
He stated that he had frequent mood swings with explosive 
outbursts.  He reported that he has had a restraining order with 
every relationship he has been in.  He stated that he experienced 
anger and explosive outbursts and that he got into frequent 
fights.  He reported frequent panic attacks with anxiety, 
feelings of loss of control, confusion, and heart racing.  He 
indicated that he had not worked since 2000 because of an 
inability to concentrate and not getting along with people.

Upon mental status examination, the Veteran's mood was somewhat 
constricted as well as depressed.  Affect was appropriate to 
content discussed.  Speech was normal.  There was no evidence of 
perceptual impairment, nor any history of thought disorder, 
including an absence of hallucinations and delusions.  The 
Veteran had frequent thoughts of suicide, but never attempted it.  
He has not experienced homicidal ideation.  He was oriented to 
time, place, and person.  Memory, concentration, abstract 
reasoning, judgment, impulse control, and insight were all 
intact.  

The examiner noted that the Veteran experienced frequent and 
ongoing symptoms of chronic, severe PTSD.  He had recurring and 
distressing dreams.  He had significantly decreased interest and 
participation in formerly enjoyable activities.  He felt detached 
and estranged from others.  He had difficulty falling and staying 
asleep.  He became irritable with explosive outbursts.  He was 
hypervigilant and had an exaggerated startle response.  The 
examiner assessed a GAF score of 31.  The examiner noted that the 
Veteran's psychiatric symptoms precluded his ability to work.  

On file is an earnings statement for the Veteran from the Social 
Security Administration (SSA).  The statement shows that Veteran 
yearly earned above $29,000 for 1991 through 1998; in 1999 and 
2000 earned less than $7,000; and since 2001 had not reported any 
earnings.

At his hearing before the undersigned, the Veteran testified that 
he had not worked since June 2000.  He indicated that his 
symptoms included irritability and depression, and he described a 
history of domestic violence resulting in the issuance of 
multiple restraining orders.  He explained that when he used to 
work, it was in the sheltered environment of a family business.

Analysis

Service connection for PTSD was granted in February 2005, with a 
30 percent evaluation assigned for the period from April 1, 1991, 
to January 12, 2005, and a 50 percent evaluation assigned for the 
period from January 13, 2005.  In June 2008, the evaluation 
assigned the PTSD was increased to 70 percent, effective May 23, 
2008.

Prior to January 13, 2005

After considering the totality of the evidence in this case, the 
Board finds that the disability picture for the Veteran's PTSD is 
more consistent with a 30 percent evaluation than with a higher 
evaluation under either version of the rating criteria.  Although 
the Veteran was psychiatrically hospitalized from January to 
March 1991, his mental status examinations during that time were 
remarkably silent for identified abnormalities.  His judgment was 
fair, and he was not expressing homicidal or suicidal ideations.  
The Board notes that the Veteran was already assigned a temporary 
total rating based on that period of hospitalization.  At his 
July 1991 VA examination, he reported problems in dealing with 
stress and in interpersonal relationships, and the examiner 
concluded that judgment did tend to compromise under stress.  He 
also reported symptoms including flashbacks intrusive thoughts 
and impaired concentration.   Notably, however, the remainder of 
the period was marked either by no treatment for psychiatric 
problems, or by largely normal mental status examinations.  When 
assigned a GAF score in November 2001, that score was consistent 
with the assigned 30 percent evaluation.

The Board acknowledges the Veteran's history of domestic 
violence.  He reported it when hospitalized in 1991, and in June 
1997 was placed on probation and referred for evaluation when he 
tried choking a spouse.  The Board finds it noteworthy, however, 
that the Veteran himself reported that the 1997 incident involved 
his being intoxicated.  Moreover, the record shows that the 
Veteran's history of domestic violence is intermittent, and he 
does not engage in such actions even occasionally. In short, the 
record does not support a finding either that the Veteran has 
substantially impaired impulse control, or that he represents a 
danger to others.  

The Board notes that the Veteran stopped working around 2000, and 
that for the preceding two years he had worked very little.  The 
Veteran maintains that he had always worked in a sheltered work 
environment, and that he stopped working because of impaired 
concentration and problems in getting along with others.  The 
Board points out, however, that working for family members does 
not per se constitute a sheltered work environment.  He has not 
adduced evidence showing that special accommodations were made 
for him because of his PTSD, or that he had experienced trouble 
in obtaining employment from other employers on account of PTSD.  
The Board moreover notes that he earned a substantial amount of 
income each year from 1991 through 1998, further suggesting that 
his employment was something other than a subsistence gesture 
from his family.  

With respect to the period from 1999, the Board points out that 
there is no evidence supporting his assertion concerning the 
reason he stopped working.  In contrast, contemporary medical 
records show that his mental status was unremarkable throughout 
the period until 2005, even when evaluated in June 1997.  In 
short, the Board finds no credible indication that the PTSD 
caused the Veteran's unemployment during the period at issue.   

Nor did the evidence otherwise show symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; or impaired abstract 
thinking.

In sum, the veteran's PTSD for the period prior to January 13, 
2005, did not approximate the criteria for a rating higher than 
30 percent under either the former or the current rating 
criteria.


From January 13, 2005 to May 22, 2008

The regulatory criteria for a rating greater than 50 percent have 
not been met.  Although the GAF scores assigned during this 
period reflected serious symptoms, the Veteran denied or was not 
noted to have symptoms as suicidal ideation, obsessional rituals, 
abnormal speech, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and hygiene.  
Again, while he has a history of domestic violence, the 
occurrence of those episodes are infrequent, and do not 
demonstrate impaired impulse control.  He reported that he was 
unemployed because of his psychiatric disorder, but the January 
2005 examiner determined that the PTSD did not prevent 
employment.  He reported problems with interpersonal 
relationships, but acknowledged that he had friends. 

In short, the Veteran's assigned GAF scores, which ranged from 40 
to 50, were not accompanied by mental status findings or 
complaints which supported a finding that the Veteran met the 
criteria for a 70 percent or 100 percent rating for PTSD, under 
either the former or the current rating criteria.  The Board 
points out that while GAF scores are an important measure of 
psychiatric impairment, the rating criteria do not specify that 
ratings are to be based on the score assigned.  Rather, GAF 
scores are one component of the evidence to be used in 
determining a rating.  This is particularly evident given that 
the VA examiner, despite assigning a GAF score of 45, 
specifically noted that the Veteran's PTSD did not result in the 
inability to hold a job.

In this case, and for the appropriate period, the Board finds 
that the evidence of record is more consistent with a 50 percent 
evaluation than with a higher evaluation. 


From May 23, 2008

For the period since May 23, 2008, the record shows that the 
Veteran is demonstrably unable to obtain or retain employment.  
In this regard, the May 2008 VA examiner specifically found the 
Veteran's psychiatric symptoms precluded his ability to work.  He 
also assigned a GAF score which leaves no doubt that the 
Veteran's PTSD results in total occupational and social 
impairment.  

Accordingly, for the period from May 23, 2008, a schedular 100 
percent disability rating is warranted.  

Extraschedular consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
the Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule. Id.

The Board points out that the rating criteria for PTSD 
specifically contemplate, and are defined in terms of, the impact 
on employment.  A comparison between the level of severity and 
symptomatology of the Veteran's symptoms with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe ratings for psychiatric impairment, 
but the Veteran simply does not exhibit those symptoms.  The 
evidence also does not reflect that the Veteran's PTSD has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment outside of that already 
contemplated by the rating criteria.  Therefore, the Board finds 
that the requirements for an extraschedular evaluation for the 
Veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 
supra. 


ORDER

An increased initial rating for PTSD in excess of 30 percent 
prior to January 13, 2005, and in excess of 50 percent from 
January 13, 2005 to May 22, 2008 is denied.  

An initial rating of 100 percent for PTSD from May 23, 2008 is 
granted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


